OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, five (5) years.
The record reflects the appellant was sentenced on November 15, 1971, at which time he waived his right to appeal after being advised of such right and his right to have an attorney appointed to represent him on appeal.
On December 13, 1971, the appellant filed a motion for permission to file an untimely notice of appeal. The record does not re-fleet the court’s action on the motion.
This Court does not have jurisdiction to entertain an appeal where there is no timely motion for appeal or leave of the court for good cause shown to file such notice after ten days. Art. 44.08(c), (e), Vernon’s Ann.GC.P. Caldwell v. State, Tex.Cr.App., 383 S.W.2d 590, and Nix v. State, Tex.Cr.App., 433 S.W.2d 710.
The appeal is dismissed.